Citation Nr: 9912811	
Decision Date: 05/11/99    Archive Date: 05/21/99

DOCKET NO.  95-26 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased evaluation for the veteran's 
service-connected residuals of hepatitis, currently rated 30 
percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1955 to 
February 1958.

The appeal arises from the September 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts, denying an increase from the 30 
percent disability rating assigned for residuals of 
hepatitis. 

The Board notes that in his May 1995 substantive appeal the 
veteran had requested a Travel Board hearing.  A Travel Board 
hearing was thereafter scheduled for October 21, 1997.  The 
veteran did not report for the scheduled hearing.  Shortly 
thereafter, he contacted the RO and advised that he had just 
received the hearing notification letter and that it had not 
been sent to his current address.  A hearing was scheduled 
for March 18, 1999, and the veteran was provided notice in 
February 1999 sent to his most current address of record 
informing him of the pending hearing.  He failed to appear 
for that hearing.

A Board decision in January 1979, in pertinent part, denied 
service connection for a nervous disorder.  


FINDING OF FACT

The veteran's residuals of hepatitis are not manifested by 
moderate liver damage, or by disabling recurrent episodes of 
gastrointestinal disturbance, fatigue, and mental depression.  


CONCLUSION OF LAW

The schedular requirements for a rating in excess of 30 
percent for residuals of hepatitis have not been met.  38 
U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.10, 4.114, Diagnostic Code 7345 (1998).
 



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran served on active duty from October 1955 to 
February 1958.

VA examinations for compensation purposes in April 1958, 
October 1961, January 1969, March 1972, May 1973 and March 
1976 track the course of the veteran's hepatitis or residuals 
thereof. 

In November 1977 the veteran underwent an additional VA 
examination to evaluate his residuals of hepatitis for 
compensation purposes.  The veteran complained that since 
contracting hepatitis in service he had suffered from 
depression and multiple other illnesses including weight 
gain, hypertension, stomach upset, severe diarrhea, 
perspiration, and personality dysfunction.  The veteran 
complained of ongoing symptoms including diarrhea, stomach 
upset, sensitivity in the area of the liver, and continual 
shortness of breath.  Current complaints consisted of general 
tenderness in the right upper quadrant if the veteran ran, 
and loose bowel movements three to four times per day.  
However, there was no hematemesis, melena, bright red blood 
per rectum, or pussy material.  Obesity was noted to be a 
persistent problem.  The examiner noted that the veteran had 
an episode of jaundice in 1959 with liver biopsy at that time 
showing minimal fatty change.  The examiner further noted 
that in the 12 years prior to the November 1977 VA 
examination the veteran had not been icteric, and liver 
function tests had been normal.  Current liver data by 
testing was normal.  Examination revealed that the veteran 
was not icteric, and there was no parotid enlargement, breast 
enlargement, spider angioma, or palmer erythema.  The abdomen 
was easily examined despite obesity.  Though the veteran 
reported slight tenderness to the lower quadrants and the 
right upper quadrant, there was no guarding or real 
observable tenderness or reaction to palpation.  There was 
also no punch tenderness over the liver and the liver was not 
enlarged on percussion.  Neither the spleen nor any masses 
were felt.  Bowel sounds were normal, and no bruits were 
heard.  

The November 1977 examiner concluded that the veteran's 
abdominal symptoms were not clearly related to his liver 
disease.  The examiner noted that it was apparent that the 
veteran's predominant illness was psychological, for which 
the veteran was seeking treatment.  

In an April 1978 VA psychiatric examination for compensation 
purposes, the veteran's history was noted including treatment 
for hepatitis in service in 1956 and 1957 with three months 
of hospitalization.  The examiner noted that the veteran was 
treated for diagnosed psychoneurosis, anxiety type, moderate 
to severe, in 1970; and was evaluated in 1972 with diagnoses 
of chronic anxiety reaction, irritable bowel syndrome, 
hypertension, and residuals of hepatitis.  The veteran was 
noted to have been treated in 1971 for a herniorrhaphy.  Upon 
examination, the veteran suffered from moments of deep 
preoccupation, as well as flight of ideas and grandiosity.  
The veteran was found to lack insight and to have immature 
judgment.  The examiner diagnosed manic depressive illness, 
circular type. 
 
Upon March 1993 VA upper gastrointestinal examination with 
barium, some gastrointestinal reflux was seen without 
demonstrable hiatal hernia.  

In October 1993 the veteran received VA outpatient treatment 
for complained-of passing bright red blood with diarrhea over 
the course of a weekend, with further complaints of no well-
formed bowel movements for the prior four to five months.  

In a claim submitted in October 1993, the veteran alleged 
increased disability due to his hepatitis, with bleeding in 
the rectum, and increased bowel and stomach pain.  He also 
reported suffering from lightheadedness and hypertension.  

In November 1993 the veteran underwent VA outpatient 
treatment for assessed diverticulosis of the colon and 
hypertension.

Upon November 1993 VA lower gastrointestinal examination with 
barium, the examiner assessed extensive diverticulosis of the 
colon.  

The veteran received VA outpatient treatment in November 1993 
and December 1993 for complaints of gastric discomfort.  

At a May 1996 VA examination for residuals of hepatitis for 
compensation purposes, the veteran was noted to have a 
history of hepatitis in service, with the veteran 
hospitalized in service, suffering perceived illness and loss 
of weight at that time, and reportedly not feeling the same 
since.  A history of increased weight and blood pressure 
since service was also noted.  A liver biopsy upon VA 
hospitalization in the 1960's was noted, with findings of 
fatty infiltrates.  Other multiple gastrointestinal problems 
were also noted including status post multiple polyps removed 
from the colon post gastrointestinal bleeding; hiatal hernia 
with gastroesophageal reflux disease and treatment with 
chronic H2 blocker and Zantac; and status post inguinal 
hernia repairs.  The veteran complained of much general 
malaise and fatigue, increasing weight, a sore right upper 
quadrant, some alternating diarrhea and constipation with 
associated nausea and vomiting, and a possible history of 
jaundice since a liver biopsy in the 1960's.  Objectively, 
the veteran was alert and active, with no jaundice, weighing 
249-1/2 pounds, with a blood pressure of 160/90.  Respiration 
was easy and regular.  Heart had a regular rhythm with no 
gallop, rub, or murmur.  The abdomen was soft and obese with 
normal bowel sounds.  There were no ascites, no palmar 
erythema, no vascular spiders, and no varicosities along the 
abdominal wall.  The liver was not nodular, had a span of 
approximately 8 centimeters by percussion, and was without 
tenderness, rebound, or rigidity.  

Specifically addressing rating criteria, the examiner 
informed that there was recurrent abdominal discomfort in the 
right upper quadrant approximately twice per week, which 
reportedly could last several hours.  There was reportedly 
some food intolerance with fatty foods.  There were some 
reflux symptoms, and the examiner noted that it was unclear 
whether the upper right quadrant pain was primarily related 
to gastrointestinal reflux and hiatal hernia symptoms or to 
liver dysfunction.  There was nausea reportedly twice per 
month associated with reflux and hiatal hernia symptoms.  
There was vomiting occurring approximately two to three times 
per month which the examiner noted might be regurgitation 
symptoms secondary to gastrointestinal reflux.  There was 
reportedly severe pain approximately twice per week that 
might last several hours.  There was no anorexia or weight 
loss, as the veteran was noted to have difficulty with weight 
gain, not loss, with much difficulty controlling his weight, 
reportedly exacerbated variously by malaise, lack of energy, 
fatigue, and difficulty being active due to lack of energy.  
There was also general weakness attributed to these tiredness 
symptoms.  

The examiner noted that an outpatient chart indicated 
hyperglycemia with blood sugar of 181 as tested in March 
1996, but with renal functions normal in March 1996.  Liver 
functions were noted to have been measured in December 1995.  
Hepatitis serologies within the veteran's chart showed that 
the veteran was negative for Hepatitis C, with no Hepatitis C 
antibodies in his blood, and positive for Hepatitis B, with 
Hepatitis B surface antibody identified.  The examiner 
diagnosed Hepatitis B in the distant past with no evidence of 
chronic active hepatitis by December 1995 liver function 
studies; and a liver span of 8 centimeters with no ascites or 
jaundice.  

Analysis

Initially, the Board finds the appellant's claim well 
grounded pursuant to 38 U.S.C.A. § 5107 (West 1991) in that 
his claim is plausible.  Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  This finding is based on the appellant's evidentiary 
assertion that his service-connected disability has increased 
in severity.  Proscelle v. Derwinski, 1 Vet.App. 629 (1992);  
King v. Brown, 5 Vet.App. 19 (1993).  Once it has been 
determined that the claim is well grounded, the VA has a 
statutory duty to assist the appellant in the development of 
evidence pertinent to the claim.  38 U.S.C.A. §  5107.  The 
Board is satisfied that all available evidence necessary for 
an equitable disposition of the appeal has been obtained.

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings based 
on average impairment of earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R., Part 4.  Separate diagnostic codes identify 
the various disabilities.  The VA has a duty to acknowledge 
and consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet.App. 589 (1991).  It is 
essential that each disability be viewed in relation to its 
history, and that medical examinations are accurately and 
fully described emphasizing limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.1 (1998).  In 
evaluating service-connected disabilities, the Board looks to 
functional impairment.  The Board attempts to determine the 
extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (1998).   In order to evaluate the 
level of disability and any changes in condition, it is 
necessary to consider the complete medical history of the 
veteran's conditions.  Schafrath v. Derwinski, 1 Vet.App. 
589, 594 (1991).  However, where an increase in the level of 
a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. 
Brown, 7 Vet.App. 55 (1994).

The veteran is currently assigned a 30 percent disability 
evaluation for residuals of hepatitis.  

The veteran's condition is appropriately rated under 
Diagnostic Code 7345 for infectious hepatitis.  Under that 
code, infectious hepatitis with marked liver damage manifest 
by liver function test and marked gastrointestinal symptoms, 
or with episodes of several weeks duration aggregating to 
three or more a year and accompanied by disabling symptoms 
requiring rest therapy is assigned a 100 percent rating.  
Moderate liver damage and disabling recurrent episodes of 
gastrointestinal disturbance, fatigue, and mental depression 
warrants a 60 percent evaluation.  Minimal liver damage with 
associated fatigue, anxiety, and gastrointestinal disturbance 
of lesser degree and frequency but necessitating dietary 
restriction or other therapeutic measures warrants 30 percent 
evaluation.  Demonstrable liver damage with mild 
gastrointestinal disturbance warrants a 10 percent 
evaluation.  Healed, non-symptomatic infectious hepatitis 
warrants a noncompensable evaluation.  38 C.F.R. §4.114, 
Diagnostic Code 7345 (1998).

Here, recent VA medical evaluation has identified fatigue, 
anxiety, upper right quadrant and gastrointestinal/abdominal 
pain, and gastrointestinal disturbance which may be linked to 
the veteran's service-connected residuals of hepatitis.  
However, current liver damage has not been found; and 
disabling recurrent episodes of gastrointestinal disturbance, 
fatigue, and mental depression causally linked to liver 
damage have not been found.  Hence the criteria for a 60 
percent evaluation under the applicable code are not met. 
Diagnostic Code 7345.

Depressive symptoms, to the extent shown, have been causally 
associated with more pervasive psychiatric disability which 
has not been causally linked to the veteran's residuals of 
hepatitis for compensation purposes.  The Board in January 
1979 specifically found that service connection for a nervous 
disorder, including secondary to hepatitis, was not 
warranted, and denied that service connection claim.  As the 
Board then noted, the veteran has been diagnosed with manic-
depressive illness which has not been causally linked to the 
veteran's service-connected hepatitis or hepatitis residuals.  

Medical examiners have suggested links between several noted 
symptoms - fatigue, general weakness associated with malaise, 
lack of energy to perform any consistent exercise, and right 
upper quadrant pain - and medically identified nonservice-
connected disabilities including chronic obesity, 
hyperglycemia, and gastrointestinal reflux.

While the Board has considered the veteran's contentions of 
increased severity of his residuals of hepatitis warranting 
an increased rating, the Board notes that lay testimony is 
not competent evidence to support contentions of medical 
causation or medical diagnosis; competent medical evidence is 
required.  See Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  
The veteran has not presented cognizable (medical) evidence 
attributing more severe conditions to his service-connected 
residuals of hepatitis so as to warrant an increase above the 
30 percent rating assigned for residuals of hepatitis.  

Accordingly, absent current medical evidence of moderate 
liver damage, and of  disabling recurrent episodes of 
gastrointestinal disturbance, fatigue, and mental depression 
attributed to the veteran's residuals of hepatitis, the 
preponderance of the evidence is against entitlement to an 
increased rating above the 30 percent assigned for residuals 
of hepatitis.  Therefore, the benefit-of-the-doubt doctrine 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990). 

ORDER

Entitlement to an increased rating above the 30 percent 
currently assigned for residuals of hepatitis is denied. 



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

